DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-06-2022 has been entered
Response to Amendment
The amendments filed on 09-06-2022 have been entered.
The previously raised drawing objection has not been withdrawn in light of the amendment submitted by the applicant on 09-06-2022.
The previously raised claim rejection has been withdrawn in light of the amendment submitted by the applicant on 09-06-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 7-10, the term “the applicator being initially impregnated with liquid cosmetic product, the initial quantity of liquid cosmetic product impregnating the applicator member corresponding to a degree of filling of the applicator member less than or equal to 90% ” renders the claim indefinite. It is unclear how the applicator is being initially impregnated with cosmetic material (more than 0% of cosmetic material), and at the same time the degree of filling is less than 90%, which also means a value of 0%. For examination purposes, the claim is interpreted as requiring “the applicator member being initially impregnated with liquid cosmetic product, the initial quantity of liquid cosmetic product impregnating the applicator member corresponding to a degree of filling of the applicator member is greater than 0% and less than or equal to 90%”. Applicant is recommended to clarify to overcome this issue.
Regarding claim 2, the term “the degree of filling of the applicator member being less than or equal to 80%” renders the claim indefinite. It is unclear how the applicator is being initially impregnated with cosmetic material (more than 0% of cosmetic material), and at the same time the degree of filling is less than 80%, which also means a value of 0%. For examination purposes, the claim is interpreted as requiring “the degree of filling of the applicator member being greater than 0% and less than or equal to 80%”. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre et al (US 20150289622 A1).
Regarding claim 1, Fereyre discloses a cosmetic product refill (Fig.4- 5) for a hair treatment device, the refill (Fig. 4, 100) comprising: - a body forming a cavity that opens toward the outside by way of an opening (annotated Fig. 6), - a unique reservoir (25) of product constituted (the examiner notes that the term “constituted” is being interpreted by to compose or form according to https://www.dictionary.com/browse/constituted) of an applicator member (23) in a porous material inserted in the cavity through the opening (annotated Fig. 6 below. The examiner notes that the body of the refill constitute the components of the refill system 25 which are 25 and 30 as shown in Fig. 4), the applicator member (23) and the cavity being configured such that all the cavity is filled with the applicator member (annotated Fig. 6), the applicator member (23) being initially impregnated with liquid cosmetic product (Para.0043), the initial quantity of liquid cosmetic product impregnating the applicator member corresponding to a degree of filling of the applicator member less than or equal to 90%.
Fereyre does not specifically disclose the initial quantity of liquid cosmetic product present in the applicator member corresponding to a degree of filling of the applicator member greater than 0% and less than or equal to 90%.
It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the initial quantity of the cosmetic product present in the applicator member of Fereyre to a degree greater than 0% and less than or equal to 90 % to reduce packaging size/ weight during shipping and optimize the manufacturing cost of the device. 
Regarding claim 2, Fereyre discloses the claimed invention of claim 1. Fereyre does not specifically disclose the degree of filling of the applicator member greater than 0% and less than or equal to 80%.
It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the quantity of filling the applicator member of Fereyre to a degree greater than 0% and less than or equal to 80 % to reduce packaging size/ weight during shipping and optimize the manufacturing cost of the device. 
Regarding claim 3, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses the applicator member (23) is porous (Para. 0023). Fereyre is silent to the applicator being entirely porous. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the porous applicator member of Fereyre to be entirely porous to allow the user to apply the cosmetic material to the hair along the entire surface area of the applicator, and to speed up the hair treatment of the user. 
Regarding claim 4, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses the applicator member (23) is made of felt (Para. 0243).  
Regarding claim 5, Fereyre discloses the claimed invention of claim 4. Fereyre further discloses the fibers of the felt all being oriented substantially in the same direction (Para. 0171 and Fig. 5, the examiner notes that the felt material is made of fibers and are oriented on the same direction on the plane surface of element 23), and molded so as to form the felt.
The claimed phrase “molded” is being treated as a product by process limitation; that is the applicator member is molded to form the felt. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 6, Fereyre discloses the claimed invention of claim 1. Fereyre does not explicitly disclose the density of the applicator member (23) is greater than 0.08 g/cm3 and/or less than 0.350 g/cm3.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator member of Fereyre with density greater than 0.08 g/cm3 and/or less than 0.350 g/cm3 so that the applicator member may be made of any material that is able to release or diffuse the cosmetic product (Para.0023). 
Furthermore, the instant disclosure describes the selection of the density of the applicator member as merely preferable [Page 8, Line 3-5] and does not describe it as contributing any unexpected result to the applicator member.  As such, the selection of the density of the cosmetic member is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 7, Fereyre discloses the claimed invention of claim 1. Fereyre further disclose a cosmetic product with a variable viscosity to make the product easier to apply (Para. 0242). However, Fereyre does not explicitly disclose the viscosity of the liquid cosmetic product is greater than 4 centipoise and/or less than 500 centipoise. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cosmetic product of Fereyre with viscosity greater than 4 centipoise and/or less than 500 centipoise to make the product easier to apply. 
Regarding claim 8, Fereyre discloses the claimed invention of claim 1. Fereyre does not specifically disclose the applicator member has a degree of filling greater than or equal to 40 %.
It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the quantity of filling the applicator member of Fereyre to a degree of filling greater than or equal to 40 % to reduce packaging size during shipping, prevent overfilling issues, prevent packaging issues during transportation, and optimize manufacturing cost. 
Regarding claim 9, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses wherein the applicator member (23) has an elongate shape (Fig. 5), with a rectangular cross section (Fig. 5), with a flat pointed end that is intended to be in contact with the hair to be treated(Fig. 5).  
Regarding claim 10, Fereyre discloses the claimed invention of claim 1, Fereyre further discloses the applicator member (23) is made at least partially of polyethylene (Para. 0023).
Regarding claim 11, Fereyre discloses the claimed invention of claim 1, Fereyre further discloses the liquid cosmetic product is an aqueous composition (Para. 0234).
Regarding claim 12, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses the liquid cosmetic product is an anhydrous composition (Para. 0234).
Regarding claim 15, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses Docket No. 522213USPrelininarn- Amendmentat least one arm (5 and 6), cosmetic product refill (100) which is mounted on the arm (Fig. 20).  
Regarding Claim 16, Fereyre discloses the claimed invention of claim 15. Fereyre further discloses at least one heating element (Claim 3).  
Regarding claim 17, Fereyre discloses the claimed invention of claim 15. Fereyre further discloses the step of applying a cosmetic product to a lock of hair using a device (Abstract).
Regarding claim 18, Fereyre discloses the claimed invention of claim 11. Fereyre further disclose the liquid cosmetic product has a variable viscosity to make the product easier to apply (Para. 0242). However, Fereyre does not explicitly disclose the viscosity of the liquid cosmetic product is greater than 4 centipoise and/or less than 500 centipoise. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the liquid cosmetic product of Fereyre with viscosity greater than 4 centipoise and/or less than 500 centipoise to make the product easier to apply. 
 Regarding claim 19, Fereyre discloses the claimed invention of claim 11. Fereyre does not explicitly disclose the density of the applicator member (23) is greater than 0.11 g/cm3 and/or less than 0.25 g/cm3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator member of Fereyre with density greater than 0.11 g/cm3 and/or less than 0.25 g/cm3 so that the applicator member may be made of any material that is able to release or diffuse the cosmetic product (Para.0023). 
Furthermore, the instant disclosure describes the selection of the density of the applicator member as merely preferable [Page 8, Line 3-5] and does not describe it as contributing any unexpected result to the applicator member.  As such, the selection of the density of the cosmetic member is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 20, Fereyre discloses the claimed invention of claim 12. Fereyre further disclose the liquid cosmetic product has a variable viscosity to make the product easier to apply (Para. 0242). However, Fereyre does not explicitly disclose the viscosity of the liquid cosmetic product is greater than 100 centipoise and/or less than 600 centipoise. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the liquid cosmetic product of Fereyre with viscosity greater than 100 centipoise and/or less than 600 centipoise to make the product easier to apply. 
Regarding claim 21, Fereyre discloses the claimed invention of claim 12. Fereyre does not explicitly disclose the density of the applicator member (23) is greater than 0.11 g/cm3 and/or less than 0.25 g/cm3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator member of Fereyre with density greater than 0.11 g/cm3 and/or less than 0.25 g/cm3 so that the applicator member may be made of any material that is able to release or diffuse the cosmetic product (Para.0023). 
Furthermore, the instant disclosure describes the selection of the density of the applicator member as merely preferable [Page 8, Line 3-5] and does not describe it as contributing any unexpected result to the applicator member.  As such, the selection of the density of the cosmetic member is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fereyre et al (US 20150289622 A1) in view of Morgandi et al (US 20100269848 A1).
Regarding claim 14, Fereyre discloses the claimed invention of claim 1. Fereyre is silent to the package. Morgandi teaches a hair styling apparatus with treatment hair is placed in special packaging (Para. 0081) to provide a special packages suitable for conserving and maintaining the stability over time of the hair substance contained in said treatment device, such as, for example, air-tight packages or sealed packages with modified atmosphere or under vacuum (Para. 0081). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to device of Fereyre packaged as taught by Morgandi to provide a special packages suitable for conserving and maintaining the stability over time of the hair substance contained in said treatment device, such as, for example, air-tight packages or sealed packages with modified atmosphere or under vacuum.

Response to argument
Applicant's arguments filed 09-06-2022 have been fully considered but they are not persuasive for the following reasons:
1st applicant’s remark and argument:
The applicant traverses the drawings objection because the specification indicates the reference character 20 and 23 as the refill comprises the body 23.
In response, the examiner agrees with the applicant that the specification indicates 20 and 23 as the refill and its body, but in the drawing both arrows of reference 20 and 23 are touching the same surface. Applicant is recommended to point out the reference 23 of the body to the touching surface of the refill, while pointing arrow 20 to not touch the surface of the refill 20. This will show that not both references (20 and 23) are pointing to the same element in the drawing. Same correction is required for characters “1” and “2” in Fig. 1 and Fig. 2 in order to overcome this issue.


2nd applicant’s remark and argument:
The applicant alleges that the applicator member (23) of  Fereyre (US 20150289622 A1) reference is not the only reservoir of product as amended in claim 1 “the refill comprising a unique reservoir of product constituted of an applicator member..” and that the term “constituted” clearly means that there is no other reservoir of product. 
In response, the examiner disagrees with the applicant’s assertion. The applicant has not positively claim only one reservoir being the applicator member. In addition, the definition of “constituted” is being interpreted by to compose or form according to https://www.dictionary.com/browse/constituted. Therefore, Fereyre discloses the claimed limitation. 

3rd applicant’s remark and argument:
The applicant alleges that it is not possible to adjust the initial quantity of the cosmetic product of Fereyre to a degree less than or equal to 90% as the applicator member is supplied in cosmetic product during use by the reservoir.
In response, the examiner disagrees with the applicant’s assertion. The applicator member can also be impregnated with cosmetic material prior to the first use (see . para. 0043).

4th  applicant’s remark and argument:
The applicant alleges that it would not be obvious to adjust the quantity of filling because the motivation is based on a purely financial analysis for the manufacturer and no way corresponds to a technical advantage as there is no reduction of any packaging size or prevention of any packaging issues, or overfilling issues.
In response, the examiner disagrees with applicant’s assertion. The examiner notes that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention). 

5th  applicant’s remark and argument:
The applicant alleges that it would not have been obvious to one skilled in the art to adjust the initial quantity of the cosmetic product present in the applicator member of Fereyre to a degree less than or equal to 90% to reduce the packaging size during shipment, prevent overfilling issues, prevent packaging issues during transportation and to optimize manufacturing cost. 
In response, the examiner disagrees with the applicant’s assertion and notes that it would have been obvious to one skilled in the art to make such adjustment to the initial quantity of the liquid cosmetic product. This modification would allow the reduction of the packaging size. For example, filling 100% of the liquid cosmetic product would cost an extra 10% of the liquid cosmetic product per device, which increases the manufacturing cost not only by 10% of cost of the liquid cosmetic product, but also exponentially increases the manufacturing cost of the processes involving such modification, such as, new quality checks of new parameters, capability of equipment to meet new tolerance values and it associated maintenance. In addition, the examiner notes that the weight of the device determine the packaging size of the device and it associated cost for shipment. Therefore, filling the device by 90% or less would drastically reduce such associated cost.

6th  applicant’s remark and argument:
The applicant alleges that the inventor found surprisingly that the quantity of the cosmetic product delivered on each pass over the hair to be treated exhibits less significant variations which improve the product applications on the hair along time and allow relatively homogenous treatment.
In response, the examiner notes that such limitations are not positively claimed in the amended claims. 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772   

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772